
	
		II
		111th CONGRESS
		2d Session
		S. 2977
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2010
			Mr. Graham (for himself,
			 Mr. Lieberman, Mr. Webb, Mr.
			 McCain, Mrs. Lincoln,
			 Mr. Bennett, Mr. Chambliss, Ms.
			 Collins, Mr. McConnell,
			 Mr. Cornyn, Mr.
			 Sessions, Mr. Barrasso,
			 Mr. Corker, Mr.
			 Kyl, Mr. Coburn,
			 Mr. Grassley, Mr. Vitter, Mr.
			 Hatch, Mr. Johanns,
			 Mr. Roberts, Mr. Alexander, Mr.
			 Pryor, and Mr. Thune)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the use of Department of Justice funds for
		  the prosecution in Article III courts of the United States of individuals
		  involved in the September 11, 2001, terrorist attacks.
	
	
		1.Prohibition on use of
			 Department of Justice funds for prosecution in Article III courts of
			 individuals involved in the September 11, 2001, terrorist attacks
			(a)Prohibition on
			 use of funds for prosecution of 9/11 terrorists in Article III
			 courtsNone of the funds
			 appropriated or otherwise made available for the Department of Justice may be
			 obligated or expended to commence or continue the prosecution in an Article III
			 court of the United States of an individual described in subsection (b) for any
			 offense that may be prosecuted by military commission under chapter 47A of
			 title 10, United States Code (as amended by the Military Commissions Act of
			 2009 (title XVIII of Public Law 111–84)).
			(b)Covered
			 individualsAn individual
			 described in this subsection is an individual suspected of planning,
			 authorizing, organizing, committing, or aiding the attacks on the United States
			 and its citizens that occurred on September 11, 2001, who—
				(1)is not a citizen of the United States;
			 and
				(2)is subject to
			 jurisdiction under chapter 47A of title 10, United States Code (as amended by
			 the Military Commissions Act of 2009).
				(c)Article III
			 court of the United States definedIn this section, the term
			 Article III court of the United States means a court of the United
			 States established under Article III of the Constitution of the United
			 States.
			
